Title: To George Washington from William Denny, 25 March 1758
From: Denny, William
To: Washington, George



Sir
Philadelphia 25 March 1758

Several Accounts have been brought here during the winter, as if there was a good disposition in the western Indians to return to their old Friends the English: and as there has been little or no Mischief done on the Fronteers of this & the Neighbouring Provinces of late, it is not unlikely but the Indians are changing every day in our favour. We have as small Confirmation of the Truth of these Accounts by some Messages which have been delivered to me, a relation whereof you will find in

the inclosed Paper. Besides what Teedyuscung said in Publick from the Mouth of the Messengers, who came directly from the Ohio by the way of Diahogo, they expressly declare that since the Peace Belts sent by these Indians who were formerly our friends have been so kindly received by this Governmt they are sure, on their receiving this News, they shall be sent back immediately with an Account of their seperating from the French & coming to join our friendly Indians in Parties against them.
A few days ago Letters arrivd here—from Winchester informing, that several Parties of Cherokees were come there & were preparing to go against the French & their Indians on the Ohio. These Messengers were some how or other made acquainted with this, and they no sooner heard it than Teedyuscung wth them came in a formal manner to me with the following Address.
“Brother, You must have heard that the Cherokees are come down to go to War. Now as several of our friends, who have joined with me, live near, and some among the French, it is necessary the messenger shoud be sent before to tell them to separate from the French that they may not be cut off with them. Brother, I woud have you also dispatch a Messenger immediately to the Cherokees to inform them of what is done and to stop them. For if any Mischief is done, it will not be said, the Cherokees did it, but that you have done it who hired & sent them; And this will undo all that we have done. But when the Indian Nations are informed of the Peace we have made, then all those Indians will come and join the Cherokees, and be all friends with the English, and all together will go against the French.
“Being asked what sort of Message can be sent to the Cherokees that will not do harm. For shoud any Indians come down wth French men at their head as they have always done What then must be done?
“Teedyuscung replied I woud therefore have the Messenger sent as soon as possible to prevent any of the Indians joining with the French.[”]
I have reason to believe that the Cherokees hate the Delawares and Shawonese and do not desire they shoud become our friends, but woud have them all destroyd, having long born them great Enmity. so that it is a nice Point how to communicate

this news to them. without giving them disgust; and if any of the early Parties of the Cherokees take Miff and shoud return disgusted, they may turn back many other Parties who may be on their way to join His Majesties Forces.
As this ill consequence can I think be well avoided, if Prudence be observed in the Communication of this news, in compliance with Teedyuscungs Request I send this Express desiring that the whole matter may be related to the Cherokees and they be requested to have regard thereto in their Scouting Parties.
I am persuaded there is a good disposition in several Indian Tribes, lately our bitter Enemies, towards the English and as it woud be a great misfortune that this shoud in any wise be discouragd or obstructed I hope you will find a way of engaging the Cherokees to attend seriously to the request made by Teedyuscung & these Indians.
I beg the favour to know what Numbers of Cherokees are already come & how many more are expected, and in what manner they will dispose of them selves till the Rendezvous of the Kings Forces. I am Sir your most obedient humble Servant

William Denny

